NO. 07-02-0375-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                  JANUARY 13, 2003

                         ______________________________


                       TARA SHAREE JOHNSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 40,305-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before JOHNSON, C.J., REAVIS, J., and BOYD, S.J.1


                              MEMORANDUM OPINION


      Appellant Tara Sharee Johnson filed a Motion to Dismiss Appeal on January 6,

2003, averring that she no longer wishes to prosecute her appeal. The Motion to Dismiss

is signed by both appellant and her attorney.



      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed

the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                 Phil Johnson
                                                 Chief Justice




Do not publish.




                                            2